Name: Commission Regulation (EEC) No 1047/91 of 25 April 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/42 Official Journal of the European Communities 26 . 4. 91 COMMISSION REGULATION (EEC) No 1047/91 of 25 April 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat: were fixed by Commission Regulation (EEC) No 773/91 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 773/91 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . t Done at Brussels, 25 April 1991 , For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p . 1 . Ã  OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 68 . 26. 4. 91 Official Journal of the European Communities No L 106/43 ANNEX to the Commission Regulation of 25 April 1991 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 18 from 6 to 12 May 1991 Week No 19 from 13 to 19 May 1991 Week No 20 from 20 to 26 May 1991 Week No 21 from 27 May to 2 June 1991 0104 10 90 (') 0104 20 90 (') 0204 10 00 (2) 0204 21 00 (2) 0204 22 10 0 0204 22 30 (2) 0204 22 50 (2) 0204 22 90 (2) 0204 23 00 (2) 0204 50 1 1 (2) 0204 50 13 (2) 0204 50 15 (2) 0204 50 1 9 (2) 0204 50 31 (2) 0204 50 39 (2) 0210 90 11 (') 0210 90 19 (') 109,505 109,505 232,990 232,990 163,093 256,289 302,887 302,887 424,042 232,990 163,093 256,289 302,887 302,887 424,042 302,887 424,042 107,616 107,616 228,970 228,970 160,279 251,867 297,661 297,661 416,725 228,970 160,279 251,867 297,661 297,661 416,725 297,661 416,725 104,561 104,561 222,470 222,470 155,729 244,717 289,211 289,21 1 404,895 222,470 155,729 244,717 289,21 1 289,211 404,895 289,21 1 404,895 101,511 101,511 215,980 215,980 151,186 237,578 280,774 280,774 393,084 215,980 151,186 237,578 280,774 280,774 393,084 280,774 393,084 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85 , (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89 , (EEC) No 479/90 and (EEC) No 952/90. (') The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.